Notice of Pre-AIA  or AIA  Status
The present application, file d on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
1.	The previously submitted Final Rejection Office Action dated 28 April 2022 is replaced herein. Thus, the previous Final Rejection Office Action dated 28 April 2022 is withdrawn.  The Applicant’s time period for reply therefore resets to the mailing date of this Office Action.
2.	The previously submitted Final Rejection Office Action dated 28 April 2022 failed to provide a basis for the rejection of the newly added Claim 15. Thus, Examiner is herein submitting a corrective replacement Final Rejection which is fully responsive to all claims, including Claim 15.

Response to Arguments
3.	Applicant’s arguments, see page 9, line 10, filed 22 July 2022, with respect to the rejection of Claims 1-2 and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, Claim 4 under 35 U.S.C. 103 as being unpatentable over Chae, Claim 3 under 35 U.S.C. 103 as being unpatentable over Chae and further in view of Matsumura (Japanese Patent Publication No. 2010-024296 A), hereinafter Matsumura, and Claim 14 under 35 U.S.C. 103 as being unpatentable over Chae and further in view of Katou et al. (United States Patent Publication No. US 2013/0076458 A1), hereinafter Katou, have been fully considered and are persuasive, though Examiner notes that Chae teaches (Paragraph [0039] of English translation) a photosensitive resin composition comprising an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride.  The prior rejections of Claims 1-4 and 11-14 have been withdrawn.
4.	Applicant’s arguments, see page 9, line 10, filed 22 July 2022, with respect to the rejection of Claims 5 and 10 under 35 U.S.C. 103 as being unpatentable over Chae and further in view of Taniguchi et al. (United States Patent Publication No. US-2008/0108723 A1), hereinafter Taniguchi, Claims 6-7 under 35 U.S.C. 103 as being unpatentable over Chae, and further in view of Tanaka (United States Patent Publication No. US 2015/0316845 A1), hereinafter Tanaka, and Claims 8-9 under 35 U.S.C. 103 as being unpatentable over Chae and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko, have been fully considered, but are not persuasive, though Examiner notes that Chae teaches (Paragraph [0039] of English translation) a photosensitive resin composition comprising an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride. Applicant has argued that “Chae '347 fails to disclose or suggest employment of an alkali-soluble polyimide (a) that has a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine as in feature [1] of the claimed invention. . . . All of the other cited references . . . fail to make up for the above deficiencies.” This is unpersuasive. As noted above, Chae teaches (Paragraph [0039] of English translation) a photosensitive resin composition comprising an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride. Furthermore, Taniguchi (paragraphs [0009-0055]), Tanaka (paragraph [0006]), and Masuko (paragraphs [0050-0070]) all teach a photosensitive resin composition comprising an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine. Thus, the prior rejections of Claims 5-10 have been maintained.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
6.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 8-9, 11-13, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko.
8.	Regarding Claims 1-2, 8-9, and 11-13, Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) an alkali-soluble polyimide, therein phenylmaleimide or tert-butylmaleimide also known as Compound (A), Compound (B), or Compound (C). Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) an unsaturated bond-containing compound, therein polymerizable unsaturated compound. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) a thermally crosslinkable compound, therein random copolymer (E). Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) a photopolymerization initiator having a structure represented by general formula (1) of the instant application, therein Chemical Formula 2a, wherein R1 is an alkoxy group having a carbon number having a carbon number of 2 and wherein one of the hydrogen atoms in the alkoxy group is substituted with a hydroxy group; a is 1; b is 0; R3 is a monovalent hydrocarbon group having a carbon number of 1; A represents CO; and R15 represents an alkyl group having a carbon number of 1. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) a photopolymerization initiator having a structure represented by general formula (1-1) of the instant application, therein Chemical Formula 2a, wherein R1 is an alkoxy group having a carbon number having a carbon number of 2 and wherein one of the hydrogen atoms in the alkoxy group is substituted with a hydroxy group; a is 1; b is 0; R3 is a monovalent hydrocarbon group having a carbon number of 1; and R15 represents an alkyl group having a carbon number of 1. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0125] of English Translation) a photosensitive resin composition film, therein a hardened film, comprising the photosensitive resin composition. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0125] of English Translation) an insulating film comprising a cured product of the photosensitive resin composition. Chae teaches (Paragraph [0090] of English Translation) an electronic component comprising the insulating film.
9.	Furthermore, Chae teaches (Paragraph [0039] of English translation) a photosensitive resin composition comprising an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride. However, Chae fails to explicitly teach the alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine. Furthermore, Chae however fails to specifically disclose the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues. Furthermore, Chae however fails to specifically disclose the alkali-soluble polyimide has a structure represented by formula (2) or formula (3) of the instant application.
10.	Masuko teaches (Paragraphs [0050-0070]) an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine. Masuko teaches (Paragraphs [0063-0065]) the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues. Masuko teaches (Paragraphs [0063-0065]) the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues. Masuko teaches (Paragraphs [0050-0070]) the alkali-soluble polyimide has a structure represented by formula (2) or formula (3) of the instant application. Masuko teaches (Paragraphs [0050-0070]) the polyimides therein disclosed improve adhesion after light exposure, while higher amounts will result in lower solubility and lower amounts will reduce adhesion.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Masuko to comprise an alkali-soluble polyimide comprising a structure derived from a tetracarboxylic acid dianhydride and a structure derived from a diamine, the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues. Doing so would result in the alkali-soluble polyimide having enhanced adhesion after light exposure, as recognized by Masuko.
12.	Regarding Claim 4, Chae in further view of Masuko teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Chae teaches (Table 2, Embodiments 1-8, Paragraphs [0128-0131] of English Translation) high transmittance at 400 nm, therein between 92.1% to 92.7%, and low levels of discoloring after irradiating at 400 nm, between 0.01 and 0.03. Chae however fails to specifically disclose when an absorbance before exposure at a wavelength of 405 nm is determined to be Abs(0) and an absorbance after exposure at a wavelength of 405 nm is determined to be Abs(1), the photosensitive resin composition satisfies Abs(1)/Abs(0)<1.25.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae in further view of Masuko to teach an absorbance before exposure at a wavelength of 405 nm is determined to be Abs(0) and an absorbance after exposure at a wavelength of 405 nm is determined to be Abs(1), the photosensitive resin composition satisfies Abs(1)/Abs(0)<1.25. The photosensitive resin composition as taught by Chae in further view of Masuko has high transmittance and little discoloring after irradiation, as recognized by Chae.

14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko, and further in view of Matsumura (Japanese Patent Publication No. 2010-024296 A), hereinafter Matsumura.
15.	Regarding Claim 3, Chae in further view of Masuko teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae in further view of Masuko however fails to specifically disclose the photopolymerization initiator having a structure represented by general formula (1-2) of the instant application.
16.	Matsumura teaches (Paragraph [0199]) the photopolymerization initiator having a structure represented by general formula (1-2) of the instant application, therein specific polymerization initiator (6) also known as Chemical formula 50, wherein R1-1 represents a monovalent hydrocarbon group having a carbon number of 6, therein a phenyl group; a represents an integer of 1; b represents an integer of 0; R3 represents an alkyl group having a carbon number of 7; and R15 represents an alkyl group having a carbon number of 1. Matsumura teaches (Paragraph [0022]) the photopolymerization initiator, therein including specific polymerization initiator (6), has high triplet excitation energy and efficient triplet energy transfer.
17.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae in further view of Masuko to incorporate the teachings of Matsumura to comprise the photopolymerization initiator having a structure represented by general formula (1-2) of the instant application. Doing so would result in the photopolymerization initiator having high triplet excitation energy and efficient triplet energy transfer, as recognized by Matsumura.

18.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko, and further in view of Taniguchi et al. (United States Patent Publication No. US-2008/0108723 A1), hereinafter Taniguchi.
19.	Regarding Claim 5, Chae in further view of Masuko teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae in further view of Masuko however fails to specifically disclose the alkali-soluble polyimide has at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end of a main chain.
20.	Taniguchi teaches (Abstract) wherein the alkali-soluble polyimide having at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end, therein a terminal, of a main chain. Taniguchi teaches (Paragraph [0009-0011]) the alkali-soluble polyimide having at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end, therein a terminal, has enhanced solubility.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae in further view of Masuko to incorporate the teachings of Taniguchi to comprise the alkali-soluble polyimide having at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end of a main chain. Doing so would result in the alkali-soluble polyimide having enhanced solubility, as recognized by Taniguchi.

22.	Regarding Claim 10, Chae in further view of Masuko teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae in further view of Masuko however fails to specifically disclose an imidation ratio of the alkali-soluble polyimide is 70% or more.
23.	Taniguchi teaches (Examples 1-13, Tables 2 and 5, Paragraphs [0114-0132]) an imidation ratio of the alkali-soluble polyimide is 100%. Taniguchi teaches (Paragraph [0009]) that higher imidization rates results in reduced shrinkage of the film during curing.
24.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae in further view of Masuko to incorporate the teachings of Taniguchi to comprise an alkali-soluble polyimide with an imidation ratio of 100%. Doing so would result in the alkali-soluble polyimide having reduced shrinkage during curing, as recognized by Taniguchi.

25.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko, and further in view of Tanaka (United States Patent Publication No. US 2015/0316845 A1), hereinafter Tanaka.
26.	Regarding Claims 6-7, Chae in further view of Masuko teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae in further view of Masuko however fails to specifically disclose the alkali-soluble polyimide having the phenolic hydroxy group in the side chain.
27.	Tanaka teaches (Paragraphs [0035 and 0048]) wherein the alkali-soluble polyimide having the phenolic hydroxy group in the side chain. Tanaka teaches (Paragraph [0035]) the phenolic hydroxy group in the side chain improves the balance among workability, humid-resistant reliability, heat resistance, and temperature cycle resistance of the photosensitive resin composition.
28.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae in further view of Masuko to incorporate the teachings of Tanaka to comprise the alkali-soluble polyimide having the phenolic hydroxy group in the side chain. Doing so would result in an improvement of the balance among workability, humid-resistant reliability, heat resistance, and temperature cycle resistance of the photosensitive resin composition, as recognized by Tanaka.

29.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko, and further in view of Katou et al. (United States Patent Publication No. US 2013/0076458 A1), hereinafter Katou.
30.	Regarding Claim 14, Chae in further view of Masuko teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae in further view of Masuko however fails to specifically disclose the electronic component comprising a hollow structure body including a roof part made of the insulating film.
31.	Katou teaches (Paragraphs [0015-0021]) the electronic component comprising a hollow structure body including a roof part, therein referred to cover part or cap material, made of the insulating film, therein referred to as a photosensitive film. Katou teaches (Paragraph [0002]) the electronic component comprising a hollow structure body are necessary for high integration of semiconductor devices and a reduction in a size thereof.
32.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae in further view of Masuko to incorporate the teachings of Katou wherein the electronic component comprises a hollow structure body including a roof part made of the insulating film. Doing so would result in the ability to fabricate high integration of semiconductor devices and a reduction in a size thereof, as recognized by Katou.

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
34.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
35.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/02/2022